 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 8
                                AT SEATTLE
 9

10        CARMEN JOHN PERRI,             CASE NO. C19-0132JLR

11                       Plaintiff,      ORDER
                 v.                      (RELATING ONLY TO CASE
12                                       NO. C19-0297JLR)
          MAYFLOWER PARK HOTEL,
13
          INC.
14
                         Defendant.
15        CARMEN JOHN PERRI,             CASE NO. C19-0137JLR
16                       Plaintiff,
                 v.
17

18        425 QUEEN ANNE, LLC.

19                       Defendant.

20

21

22


     ORDER - 1
 1

 2
            CARMEN JOHN PERRI,                               CASE NO. C19-0139JLR
 3
                                  Plaintiff,
 4                 v.

 5          621 APARTMENTS, LLC,

 6                                Defendant.

 7          CARMEN JOHN PERRI,                               CASE NO. C19-0144JLR

 8                                Plaintiff,
                   v.
 9
            SORRENTO HOTEL
10          PARTNERSHIP,
11                                Defendant.
12          CARMEN JOHN PERRI,                               CASE NO. C19-0297JLR

13                                Plaintiff,
                   v.
14

15          2301 THIRD AVENUE, LP,

16                                Defendant.

17          Federal Rule of Civil Procedure 4 requires a plaintiff to serve the defendant with a
18   summons and a copy of the plaintiff’s complaint and sets forth the specific requirements
19   for doing so. See Fed. R. Civ. P. 4. Rule 4(m), which provides the timeframe in which
20   service must be effectuated, states in relevant part:
21          If a defendant is not served within 90 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss
22          the action without prejudice against that defendant or order that service be


     ORDER - 2
 1          made within a specified time. But if the plaintiff shows good cause for the
            failure, the court must extend the time for service for an appropriate period.
 2
     Id. Here, Plaintiff has failed to serve Defendant 2301 Third Avenue, LP with a summons
 3
     and a copy of Plaintiff’s complaint within the timeframe provided in Rule 4(m).
 4
            Accordingly, the court ORDERS Plaintiff to SHOW CAUSE within ten (10) days
 5
     of the date of this order why Case No. C19-0297JLR should not be dismissed for failure
 6
     to comply with Rule 4(m). If Plaintiff does not demonstrate good cause for the failure,
 7
     the court will dismiss the action without prejudice.
 8
            Dated this 3rd day of July, 2019.
 9

10

11
                                                      A
                                                      The Honorable James L. Robart
12                                                    U.S District Court Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
